 J. E. STEIGERWALD CO., INC.J. E. Steigerwald Co., Inc. and International Associ-ation of Machinists and Aerospace Workers,AFL-CIO. Cases 15-CA-7741 and 15-CA-7752August 17, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn July 8, 1981, Administrative Law JudgePhilip P. McLeod issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel refiled with the Board his brief to the Ad-ministrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, J. E. Steiger-wald Co., Inc., Pascagoula, Mississippi, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge: Uponcharges filed on June 11 and July 9, 1980,1 by Interna-tional Association of Machinists and Aerospace Workers,AFL-CIO (herein called the Union) against J. E. Stei-gerwald Co., Inc. (herein called Respondent), the Gener-al Counsel of the National Labor Relations Board, by theRegional Director for Region 15, issued a complaintdated July 15, 1980, alleging violations by Respondent ofSection 8(a)(X), (3), and (5) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended, hereinI All dates refer to 1980 unless otherwise indicated.263 NLRB No. 68called the Act. Respondent, by its answer, denied thecommission of any unfair labor practices.Pursuant to notice, a hearing was held before me inPascagoula, Mississippi, on January 14 and 15 and Febru-ary 3 and 4, 1981, at which the General Counsel and Re-spondent were represented by counsel and all partieswere afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence.Thereafter, the General Counsel and Respondent filedbriefs which have been duly considered.Upon the entire record in this case, and from my ob-servation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Maryland corporation, is engaged in thebusiness of installing marine decking on ships. Respond-ent operates in several States and is currently performingsubcontracting work for Ingalls Shipbuilding Corpora-tion (herein called Ingalls) in Pascagoula, Mississippi.During the past 12 months, a representative period, Re-spondent, in the course and conduct of its business activi-ties, purchased and received goods and materials valuedin excess of $50,000 which were shipped directly to itfrom points located outside the State of Mississippi. Re-spondent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. Allegations and IssuesCounsel for the General Counsel, by the complaint, al-leges, inter alia, that on May 28 striking employees JohnClark, Noble Mann, Joseph Cooper, Edward Graves,Alexis Joseph Tardy, George Lee, and Kenneth Sellers(herein individually called Clark, Mann, Cooper, Graves,Tardy, Lee, and Sellers) made unconditional offers toreturn to their former positions of employment but weredenied reinstatement by Respondent in violation of Sec-tion 8(a)(1) and (3) of the Act. The complaint further al-leges the discriminatory termination of employeesDwight Nelson and J. Keith Broadus (herein calledNelson and Broadus respectively) on June 6 because oftheir activities in support of the Union and seeks a bar-gaining order based upon the Union's status as the major-ity representative of Respondent's unit employees whichstatus was unlawfully dissipated by Respondent's dis-charge and refusal to reinstate the above-named employ-ees, thereby precluding the holding of a fair election andviolating Section 8(aX)) and (5) of the Act.The complaint does not specifically allege the dis-charge or termination of the seven strikers named above.At the hearing, counsel for the General Counsel advisedthe court and Respondent that he was taking the positionthat these individuals were terminated for having en-483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in the strike discussed herein. Further, at the hear-ing, counsel for the General Counsel amended the com-plaint by alleging additional discriminatory discharges ofSellers on August 15 following his recall and of Broaduson August 21 following his reinstatement; the discrimina-tory recall of Tardy on September 8 to the position oflaborer rather than his previous position as an apprenticetile mechanic; and the commission of certain independent8(a)(l) conduct by Supervisors Wayne Stinson and JoeDragunas involving the issuance of oral warnings andthreats of discharge to employees because of their unionactivities. Each of these contentions was fully litigated atthe hearing, was addressed by both the General Counseland Respondent in their post-hearing briefs, and is there-fore fully considered herein.In its answer and during the hearing, Respondent ad-mitted the appropriateness of the unit as alleged in thecomplaint;2the supervisory status of certain people dis-cussed below; and its refusal to reinstate the strikers onMay 28 because, Respondent contends, they were perma-nently replaced in a lawful manner. Respondent also ad-mitted recalling Broadus and Nelson on July 24 and Sell-ers on July 31, and thereafter laying off Sellers onAugust 15 and discharging Broadus on August 21, butdenied the commission of any unfair labor practices.B. Respondent's Supervisory StructureIt will be helpful to a fuller understanding of variousevents detailed below to explain Respondent'smanagerial/supervisory hierarchy at its Pascagoula oper-ation. Ultimate responsibility for that operation lies withMalcolm E. Steigerwald (herein called Steigerwald), ex-ecutive vice president of Respondent, whose office anddaily workplace is at Respondent's corporate headquar-ters in Baltimore, Maryland. J. E. Steigerwald, for whomRespondent is apparently named and senior in corporateauthority to Steigerwald, appears to have little or noth-ing to do with the day-to-day operations in Pascagoula,for his name is mentioned only rarely in this proceeding.Joseph J. Dragunas (herein called Dragunas) is a seniormarine superintendent with Respondent at its Baltimorefacility. Dragunas has assisted Steigerwald in overseeingproduction, labor relations, and other day-to-day mattersrelating to the Pascagoula operation. Herbert W. Stinson(herein called Stinson), also classified as a marine super-The unit as set forth in the complaint reads as follows:All production and maintenance employees employed by Respondentat its Pascagoula, Mississippi, operations, including laborers, trowelmechanics, tile mechanics, terrazzo grinders; excluding all officeclerical employees, professional employees, guards, watchmen andsupervisors as defined in the Act.Counsel for the General Counsel and Respondent stipulated that the ap-propriate unit consisted of 23 unit employees of which 21 employeeswere properly classified as follows: (tile mechanics) Broadus, KennyBroadus, Wayne Hartness, William Holland, Dwight Nelson, Austin R.Nowell; (trowell mechanics) Clark, Cooper, Mann, Henry Colley, WayneMichael Davis; (terrazzo grinders) Jimmy Wilson, Kenneth Wilks; (labor-ers) Graves, Lee, John Michon, James Dumas, Mike L. Everhart, DarrylPugh, Al Wright; and (quality assurance) Charles W. Wilson. The partiesalso stipulated that Sellers and Tardy were in the unit but disagreed as totheir classification. Counsel for the General Counsel contends that Sellerswas a first class terrazzo grinder and Tardy was a tile mechanic. Re-spondent agreed that Sellers was a terrazzo grinder but contended that hewas a second class grinder and that Tardy was only a laborer.intendent, is the person of highest authority permanentlystationed at the Pascagoula operation.sBelow Stinsonare a number of work-leadermen, including HenryColley, who act as firstline supervisors.C. The Card Majority and Demand for RecognitionOn May 14, 1980, several employees of Respondent,including Lee, Graves, Mann, and Clark, met with Rus-sell R. Kelley, a business agent of the Union, who gavethese employees union authorization cards to be signedby them and their fellow employees.4Lee, Graves,Mann, and Clark each filled out, signed, and dated au-thorization cards in Kelley's presence. On May 15, em-ployees Broadus, Cooper, John Michon, Kenneth Broa-dus, Austin Nowell, Albert Wright, Mike Everhart, andWilliam Holland signed identical cards. On May 16, em-ployees Sellers and Kenny Wilks signed cards. EmployeeTardy signed a card on May 18. Employee Nelson,whose card is undated, testified he signed the card ap-proximately May 15 or about I week before the strike.Thus by May 20, 16 out of 23, i.e., a majority of Re-spondent's employees in the unit stipulated to be appro-priate, had signed authorization cards.On May 19, the Union sent a certified letter to Re-spondent claiming majority status and requesting recog-nition. On May 21, Kelley followed up the letter with atelephone call to Steigerwald. Steigerwald refused torecognize the Union and suggested Kelley file a petitionwith the Board. By letter dated May 28, Respondent's at-torney reaffirmed Respondent's position to decline rec-ognition until such time as the Union may be certified bythe Board.D. The Strike and Replacement of StrikersThe threat of a strike was made known to Ingalls andRespondent about May 22. At that time, Ingalls estab-lished a "separate gate" for the exclusive use of Steiger-wald employees on the east bank of the shipyard. OnMay 26, Ingalls established a "separate gate" for the ex-clusive use of Steigerwald employees on the west bankof the shipyard. On both the east and west banks, Ingallsalso had various other "gates" for use by employees ofIngalls and other subcontractors. Some of these other"gates" were staffed by security guards whereas otherswere mere openings in a fence which were neithermanned nor marked as exclusively for the use of employ-ees of Ingalls or subcontractors besides Respondent.These "gates" remained in use, in the condition de-scribed, through the time of the hearing herein.On May 26, while on an informal break aboard a ship,employee Sellers complained to other employees aboutRespondent not paying him the wage rate paid to others Respondent admits, and I find, that Steigerwald, Dragunas, and Stin-son are supervisors within the meaning of the Act.' The authorization cards read in pertinent part as follows:I, the undersigned employee of [J. E. Steigerwald Co., Inc.,] au-thorize the International Association of Machinists and AerospaceWorkers (IAM) to act as my collective bargaining agent for wages,hours and working conditions. I agree that this card may be usedeither to support a demand for recognition or an NLRB election, atthe discretion of the Union.484 J. E. STEIGERWALD CO., INC.terrazzo grinders. While employees were participating inthis conversation, Marine Superintendent Stinson walkedinto the area and asked what the problem was. Sellers re-sponded that he had not been paid the proper wage rate,whereupon Stinson directed all present to report to Re-spondent's offices to attempt to iron out the problems.The employees met with Stinson and Dragunas, who hadgone to Pascagoula upon hearing of the potential strikesituation. Employees voiced various complaints concern-ing rates of pay, vacation, and holiday benefits. Duringthis meeting, Stinson accused Sellers of holding a unionmeeting aboard the ship. Dragunas stated that he wouldattempt to take care of the problem regarding pay butwould not grant the requested holidays and vacation paybecause it was not in accord with Respondent's practiceat its corporate headquarters in Baltimore.On the evening of May 26 Respondent's employeesmet and voted to strike the following morning.On the morning of May 27, starting at approximately5:30 a.m., the Union placed pickets at various entrancesto the shipyard used by employees of Respondent andIngalls. Seven employees of Respondent picketed onMay 27 at the Steigerwald "gates" on the east and westbanks. These pickets were trowel mechanics Clark,Mann, and Cooper; laborers Graves and Lee; and Sellersand Tardy, whose status are in dispute and will be dis-cussed more fully below. Certain other employees, in-cluding Keith Broadus and Dwight Nelson, honored thepicket line and did not report to work, but did not them-selves picket. Still other employees crossed the picketline and reported to work.Employee Kenneth Wilks, who crossed the picket lineand reported to work, testified that he was in Respond-ent's office shortly after 7 a.m. on the morning of thestrike in order to punch in at the timeclock and go towork. In the office with Wilks were the secretary, AliceGoff, and Marine Superintendent Stinson, Wilks testifiedthat he overheard Stinson make the statement thatpeople wearing the picket signs would be fired. BothGoff and Stinson were called as witnesses by Respond-ent, but neither was asked about this incident, and Wilks'testimony is uncontradicted.Respondent denies that it fired those seven employeeswho picketed on May 27. It admits, however, thatduring the day on May 27 Steigerwald, in consultationwith both Dragunas and Stinson, made a decision specifi-cally to replace only those seven employees who wereobserved carrying picket signs that day and not to re-place other individuals who did not report to work.In furtherance of this decision, on May 27 Stinson con-tacted Tony Pierce whose name was given to Stinson byanother employee. Pierce came to Respondent's worksiteon that same day and filled out an application for em-ployment, which reflected 7 months prior work experi-ence as a carpenter. Pierce was hired by Stinson, accord-ing to Stinson, as a laborer to replace Kenneth Sellers.Pierce began work immediately on May 27.According to Henry Colley, a first-line supervisor,during the day on May 27, J. E. Steigerwald himselfspoke to him by telephone and asked Colley if he knewanyone he could get to come to work. Colley replied hedid, and Steigerwald asked Colley if he would bringthem in. Colley replied yes, that he would contact thepeople.During the day on May 27, it came to employeeWilks' attention, either through rumor or from MarineSuperintendent Stinson, that Respondent would be hiringnew people to take the place of the picketers. Wilks ap-proached Stinson and mentioned a friend, Frank Urban,who had an application on file and who might be availa-ble for work. Stinson informed Wilks to tell Urban to beat a nearby Rebel store at 6 a.m. the following day, May28.5On the evening of the 27th, Wilks spoke to Urban,and on the following morning Urban reported to theRebel store as instructed.According to both Union Business Agent Kelley andJoseph Hayes, director of labor relations for Ingalls, theUnion removed its pickets and terminated the strike atapproximately 4 p.m. on May 27. At that time, Kelleyalso met with Respondent's employees and told them toreturn to work the next morning. Kelley further testifiedthat at approximately 4:30 p.m. he telephoned Hayes totell him the strike had been terminated. Kelley testifiedhe told Hayes that the picket lines were down and thatthe employees were going to return to work on theirnormal shifts the next morning. Hayes responded that heappreciated Kelley calling. On cross-examination by Re-spondent, Kelley clarified his earlier testimony by addingthat in the conversation with Hayes he told Hayes notonly that picketing had ceased but also specifically thatthe Steigerwald picket signs were down. Hayes, who tes-tified after Kelley, did not deny this, and I credit Kelley.Hayes, whose testimony generally corroborates that ofKelley, testified that Kelley called and stated he hadtaken the pickets down and they would not be put backup in the near future. Hayes added that immediately afterthe conversation with Kelley, Ed Lowe, president of thelocal building trades council which had also picketed onMay 27 in conjunction with the Union, telephoned andstated that Kelley had left Steigerwald and had pulledthe pickets down. It is clear from Hayes' testimony thatas a result of the telephone calls from Kelley and Lowe,Hayes clearly understood that picketing not only of In-galls but also of Steigerwald had terminated. Hayes thennotified Ingalls Personnel the pickets were down and theshipyard would be in operation the next day.Hayes testified he then telephoned Dragunas, as Hayesput it, to find out what Kelley and Steigerwald had dis-cussed. Hayes apparently was under the impression orbelief they had met or probably had had a discussionwhich resulted in Kelley's decision to remove the pick-ets. It is not clear whether Hayes' misimpression or beliefwas clarified by Dragunas, but it is clear, according toHayes' testimony, that he informed Dragunas the picketswere already down and everybody would be back to workthe next morning. Dragunas denied Hayes' testimony,claiming Hayes informed him only that the pickets"would be coming off the Ingalls gate" and that he had' Prior to the morning of the strike on May 27, employees were in-structed not to report to Respondent's facility but to meet at a nearbyRebel store so that they could be transported across the picket line incompany trucks. During the day on the 27th, instructions were issued tocontinue with this procedure the following morning.485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDno indication the pickets would be coming down as faras Steigerwald was concerned. In this regard I discreditDragunas. It is both improbable and illogical to believethat Hayes would have telephoned Dragunas to tell himonly that pickets were coming off the Ingalls' gates.Indeed, the very purpose of the call, according to Hayes,was to find out what Kelley and Steigerwald had dis-cussed. Rather, I credit Hayes whose testimony is moreprobable and who is himself an uninterested party to thisproceeding. I find that Hayes informed Dragunas thepickets were already down and that everybody, not justIngalls' or other subconcractors' employees, would beback to work the next morning. Based on this, I find thatRespondent took the actions discussed hereinafter know-ing, as of 5:30 p.m., May 27, that its striking employeeswould return to work the following morning.On the evening of May 27, in furtherance of the tele-phone conversation earlier that day with J. E. Steiger-wald, Henry Colley contacted his son Mickey Colley,Robert Martin, David Stallworth, Sammie Williams, andRoy Thomas to ask them if they would be interested incoming to work for Respondent. When they stated theywould, Colley told Martin and Williams to meet Colleyat his house the next morning at 6 a.m. Colley testifiedhe told Thomas to meet him at Respondent's workyardthe following morning at 6 a.m. When Colley contactedStallworth, Stallworth informed Colley he had a job tofinish Thursday but that he could definitely report towork on Friday, May 29. Colley told Martin and Wil-liams to meet him at his house the following morning inorder to transport them himself to the Rebel store. Noexplanation was offered why Colley told Thomas tomeet him at Respondent's workyard. According toColley, his son Mickey Colley and Williams both accom-panied him to the Rebel store the next morning. Martindid not show up and did not report to work at all onMay 28. Colley, called by Respondent, testified very em-phatically twice that Thomas also arrived at the Rebelstore and rode the rest of the way to work with otheremployees. This testimony is contradicted by Stinsonwho, for reasons explained below, I credit on this point.After meetimg at the Rebel store, Urban, Williams, andMickey Colley accompanied Stinson, Dragunas, and theother employees, including Tony Pierce, to Respondent'sworkyard in two company-owned trucks.The employees went into the shipyard through theSteigerwald "gate." There were no pickets at the gate.Urban, Williams, and Mickey Colley then received tem-porary security badges, and the two trucks proceeded tothe Steigerwald office inside the yard. As soon as theygot to the office, Stinson saw the employees who hadbeen picketing the prior day sitting outside of the office.Rather than approach these employees, Stinson tookUrban, Williams, and Mickey Colley into the office, hadthem fill necessary forms, and issued them work assign-ments.6Stinson then went out to the striking employeesAccording to Respondent, Urban replaced laborer Edgar Graves;Williams replaced trowel mechanic John Clark; and Mickey Colley, hiredas a laborer, replaced Alexis J. Tardy, whose job status is in dispute. Re-spondent permitted other employees, including Broadus and Nelson, whohad merely honored the picket line, to return to work on May 28.and told all of them that they had been permanently re-placed. When asked to explain the difference betweenpermanent replacement and termination, Stinson refusedto answer. The strikers requested that they be paid, andStinson telephoned Steigerwald to determine whetherthey could receive their pay. Steigerwald and Dragunascame into the yard at approximately 9-9:30 a.m., andgave the strikers their pay, again indicating to all of themthat they were permanently replaced.According to Darryl Pugh,7after Marine Superintend-ent Stinson had been outside talking to the employeeswho had picketed the preceding day, Stinson came intoRespondent's office where he, secretary Alice Goff,other employees, and perhaps quality assurance inspectorCharles G. Wilson were present. According to Pugh,Stinson began talking about the strike; stated that he hadspoken to Steigerwald by phone; and then stated that hehad fired all the people that were on strike, referring tothe picketers. On cross-examination, Pugh testified veryspecifically that Stinson did not use the word "replaced"but rather said "fired." Respondent argues that Pughshould be discredited because of personal animosity re-sulting from his being fired and because Pugh's assertionis contradicted by Stinson, Goff, Wilson, and fellow em-ployee Kenneth D. Broadus. For the following reasons,however, I credit Pugh. Careful examination of therecord reveals that only Stinson and Wilson contradictPugh. Goff stated only that she could not recall such astatement.Broadus testified that on that same morning, also whilein Respondent's office, he asked Stinson why he hadfired the strikers. Stinson replied, "we did not fire them.We replaced them. We have got a job and we have gotto get it done, and we have to get the people to do it."Careful analysis of the record reveals that Broadus' testi-mony was about a different conversation from Pugh's.Broadus' testimony reveals that Respondent's office is di-vided into two parts, one where clerical work is per-formed by Alice Goff and the other which is used forstorage and where the timeclock is located. Broadus'conversation with Stinson occurred in the latter partwhere the timeclock is located while Pugh's testimonyrelates to a statement made by Stinson in that portion ofthe building where secretary Alice Goff worked. Thequestion of the probability of Stinson making one state-ment to Pugh and Goff and a much different statementto Broadus is discussed below.As noted, Stinson and Wilson directly contradictPugh. Both deny that Stinson made the statement attrib-uted to him by Pugh. Neither, however, was asked toclarify what, if anything, Stinson did say. Further, thereis as much reason to question Wilson's personal bias asthere is Pugh's for having been fired inasmuch as Wilsonreceived a recent promotion from Respondent to the po-sition of marine superintendent. Thus, my credibility res-olution on this issue relies on the following factors. First,it is undenied that on the morning of the strike, May 27,employee Wilks overheard Stinson make the statementthat people wearing the picket signs would be fired.I Pugh was an employee at the time of the strike, but was fired forabsenteeism in October 1980.486 J. E. STEIGERWALD CO., INC.Thus, it is not implausible that Stinson would make thesame statement the next day. Second, the record estab-lishes that on the same day as Stinson's statement toPugh, secretary Alice Goff made the following notationon the personnel files of each of the seven picketers: "5-28-80 Terminated Reason: While walking the picket linethey were replaced." While Respondent argues that Goffmade these entries on her own and without directionfrom anyone, Respondent did not ask Goff to provideany explanation why she made these entries. Her entrythat the employees were "terminated" is similar toPugh's testimony that Stinson said they were "fired."Her additional entry that they were replaced is similar toBroadus' testimony in which Stinson said they were "re-placed." It seems more than purely coincidental thatPugh's testimony and Broadus' testimony should containthe same discrepancy as the entry made by Goff, Stin-son's secretary, on the personnel folders of these employ-ees. Rather, it appears more probable that Stinson him-self made the arguably inconsistent statements on themorning of May 28. Last, and most importantly, myfinding is based on careful reflection and analysis ofPugh's demeanor in testifying. Pugh testified in a verystraightforward and impressive manner, taking muchcare to be as specific as possible and not to be led in histestimony either by counsel for the General Counsel orRespondent. Consequently, I find that Stinson made thestatement to Pugh and other employees on the morningof May 28 that he had fired the strikers/picketers.Sometime during the morning on May 28, RoyThomas reported directly to the Ingalls shipyard and, fora reason which was not explained, was not able to obtainsecurity clearance to enter the facility until sometimeafter noon. Stinson then told Thomas not to bother toreport that day but to report the next day. Thomas thenreported for work for the first time on May 29. Accord-ing to Respondent, Thomas replaced George Lee, a la-borer.As indicated previously, Robert Martin did not showup at the Rebel store on the morning of May 28 and didnot report to work at all that day, nor the following day,May 29. Martin appeared at the home of Colley on theevening of May 29 and inquired if the job was still avail-able. Colley indicated it was. Martin came to Respond-ent's facility for the first time on May 30. Martin, who isapparently uneducated, had an employment applicationfilled out for him for the first time on May 30 by Stin-son's secretary. It reflects no prior experience. Neverthe-less, Martin was put to work by Respondent. Accordingto Respondent, Martin replaced trowel mechanic JoeCooper.Also on May 30, David Stallworth reported to workfor the first time. According to Respondent, Stallworthreplaced trowel mechanic Noble Mann.E. The Termination of Broadus and NelsonFollowing the strike on May 27, Respondent contin-ued through June 5 the practice of having employeesmeet at the Rebel store in order to be transported to theworksite in company trucks. On June 5, Stinson told em-ployees, including Broadus and Nelson, that beginningthe following day they would no longer be driven to theshipyard in company trucks but instead should resumedriving themselves.8On the morning of June 6, after parking in a nearbyparking lot, Broadus and Nelson walked through one ofthe unmarked and unmanned "gates," i.e., a fence open-ing, located near an Ingalls security guard shack. Theythen proceeded to work by walking across a supervisorparking lot, over a bridge, through a security guard post,and on to Respondent's office. At approximately 11:30a.m., 15 to 20 minutes before the scheduled lunch break,a fire drill was held aboard the ship on which Broadusand Nelson were supposed to be working. In such a firedrill situation it is necessary for Respondent to be able tocertify to Ingalls that all employees aboard the ship haveexited and are accounted for. When the fire drill oc-curred, Broadus and Nelson did not exit the ship withother employees, and Stinson was not able to locatethem or account for their whereabouts.Stinson and Gerry Wilson, plus two other employees,then got into the Company truck in order to leave thefacility for lunch. They first went to the Ingalls maingate, inquiring if the guard had opened the Steigerwaldgate for any of Respondent's employees. The guard indi-cated he had not. They then drove to Respondent's gate.While waiting at the gate for an Ingalls guard, who hadbeen summoned to open the gate, Stinson spotted Nelsonand Broadus, lunches in hand, coming across the parkinglot outside the fence. He went inside the fence near themand talked to the two employees, asking them wherethey had been. He informed them that they had left theship early, and that they had no business doing that. Inaddition, he indicated to them that they had gone outthrough the wrong gate. Stinson then told them to goback to the ship.As Stinson went back to the truck, Broadus andNelson again walked through the unmarked-unmannedopening in the fence, across the supervisor parking lotand towards the bridge gate. At that point, the Ingallsguard came to open the Steigerwald gate, and Stinsontold the guard that two of his employees had used thewrong gate and that they should be stopped. The Ingalls'guard used a walkie-talkie to contact another guard atthe bridge gate, and the two employees were stopped bythe guard at the bridge gate. 'hey were then taken tothe Ingalls security guard office, where their securitybadges were taken from them. The next day Broadus andNelson were allowed to come to Respondent's officeinside the yard, to pick up their tools. Stinson told theemployees that there was nothing that he could do, sinceIngalls had picked up their badges. He indicated that hewould try to bring them back at a later date. Conse-quently, Broadus and Nelson's employment was termi-nated effective June 6.Subsequently, two additional employees, Tony Pierce,who had been hired to replace one of the picketers, andI Broadus and Nelson had both honored the picket line on May 27 andrefused to go to work. Both individuals had been observed by Steiger-wald. Dragunas. and Stinson engaged in conversations with picketers atthe picket line on that day. Nevertheless. both individuals, like all indi-viduals who did not work on the day of the strike except the picketersthemscelves. were allowed to return to work on May 28.487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMike Everhart also came in through the wrong gate andhad their badges taken from them by Ingalls security.These employees also were not allowed to come backinto the shipyard. When Broadus, Nelson, Pierce, andEverhart were terminated as a result of having their se-curity badges taken from them by Ingalls, none of thepicketers were offered the opportunity to fill the vacan-cy created by these four people. Also, Marine Superin-tendent Stinson admitted that after Pierce and Everhartwere terminated, they were later rehired to work for Re-spondent in a warehouse located off Ingalls' shipyardpremises where security badges were not necessary. Nei-ther picketers nor Broadus and Nelson were offered theopportunity for warehouse work.F. Subcontracting of WorkCounsel for the General Counsel contends that Re-spondent subcontracted certain work-the preparationfor and application of nonskid coating in Hull No.4601-in June 1980 in order to avoid having to recallpicketers. Respondent denies this allegation.9The recordreflects that as early as March 1979 Respondent was con-sidering the possibility of subcontracting this and otherwork and received a price quotation for it from a Doug-las Call Co., Inc. Respondent, however, did nothingmore regarding the subcontracting of this work for morethan a year. Sometime during early to mid-May 1980,Respondent met with L. E. Wilks, Jr. d/b/a JackmanConstruction Company (herein called Wilks) and againdiscussed the possibility of subcontracting this work. Ata second meeting, the date of which is unknown, Wilksquoted Respondent a price for this work which was toinclude all labor and equipment.On June 6, Respondent gave Wilks a verbal commit-ment to perform the work. '° By letter of that same day,Respondent requested the necessary permission from In-galls to subcontract this work as required by its contract.On June 15, Marine Superintendent Stinson telephonedpicketer George Lee, a laborer, to offer him the opportu-nity to return to work. Lee was not home, however, andStinson left a message with Lee's wife for Lee to tele-phone him. On June 16, Lee returned the call to Stinson.As is admitted by Respondent, Stinson told Lee he couldnot recall Lee after all; that on the preceding day, afterStinson spoke to Lee's wife, Stinson had spoken to Stei-gerwald, and Steigerwald had instructed Stinson not tohire anyone because of the pending unfair labor practicecharges.* During the hearing, Respondent stipulated with counsel for the Gen-eral Counsel that at a later date G.C. Exhs. 28 and 29, copies of June 5and July 6, 1980, letters from Respondent to Ingalls, might be introducedinto the record. This agreement was reached because the documentswere not available at hearing. The documents are discussed in the briefsof both parties. Therefore, pursuant to the General Counsel's motion,G.C. Exhs. 28 and 29 are received into evidence. These exhibits, andReap. Exhs. 12 and 13, are relied on extensively in describing below factsregarding the subcontracting of this work.10 No written contract was ever signed between Respondent andWilks, something that Respondent admitted was highly unusual.On June 17, Ingalls granted Respondent permission tosubcontract the nonskid coating referred to above.]"Thereafter, sometime prior to June 27, Wilks informedRespondent that Wheelabrator-Frye corporation wouldnot agree to rent him a sophisticated piece of machinerynecessary to perform the nonskid work, but would bewilling to rent the equipment only to Respondent direct-ly. Respondent then rented the machine itself, which wasshipped on June 27 and placed on board the ship on June30. On July 1, work was begun by Wilks with a July 3completion deadline on the helicopter hanger deck andthe flight deck. On July 2 Stinson phoned Steigerwald toreport that Wilks was not working. Steigerwald toldStinson that he and Respondent's own employees wereto take over the job themselves. In Respondent's July 16letter to Ingalls explaining its relationshop with Wilks,Steigerwald states:[W]e were cutting much too close to July 3rd andat that rate would have to blast and coat all nightWednesday and straight through until Thursdaynight and even then there was very little chance formeeting the completion deadline. I told WayneStinson to do whatever was necessary to get the jobdone.In spite of Stinson and Respondent's employees takingover and performing this work, with the additional helpof Wilks, it still was not completed until July 7, 3 dayspast the deadline. Throughout this period, Respondentdid not attempt to recall any of the picketers.With the hanger deck and flight deck work completedon July 7, Respondent then faced a deadline of July 16for completion of outside nonskid material. Steigerwaldinstructed Dragunas to stay on the job in Pascagoula tooversee completion of this work. On July 9, Steigerwaldmade the decision to remove Wilks from the job andhave Respondent take over all remaining work with itsown employees. Although Respondent did so, and thushad to divert its employees from work they would other-wise have been assigned, Respondent again made noeffort to recall any of the picketers. In Respondent's July16 letter to Ingalls, quoted above, Steigerwald stated insignificant part:Several days before starting the job, I discussed thepossibility of not using Mr. Wilks, but rather useour own men. This would have led to several prob-lems, the greatest of which was our union negotiations.[Emphasis supplied.]Respondent's entire operation at the Ingalls shipyard isnonunion, and I find this to be a clear and unmistakablereference to the Union's organizational campaign whichis the subject of this case.Prior to July 22, Respondent interceded with Ingallson behalf of Nelson, Broadus, Pierce, and Everhart, thefour individuals who had been terminated as a result ofgoing through the wrong "gate" and having their secu-" Permission was granted by Ingalls with the express understandingthat Respondent was not relieved of its own liability for completion ofthe work in a timely manner pursuant to its contract with Ingalls.488 J. E. STEIGERWALD CO., INC.rity badges taken from them. Ingalls agreed with Re-spondent that it could rehire these four individuals, andon July 22 each was offered employment. Although it isthus apparent that there was sufficient work for at leastfour additional people, Respondent failed to offer any ofthe positions to any of the picketers.G. The Layoff of SellersOn July 31, Respondent recalled/reinstated its firstpicketer. On that date, Kenneth Sellers was returned tohis former position as a terrazzo grinder, even though hisreplacement, Tony Pierce, was still working and re-mained employed as of the hearing herein. It is thus ap-parent that whatever Respondent's reason may havebeen for recalling Sellers, it was not occasioned by hisprior position having become vacated.Sellers testified that on the first day of his return towork, he and employee Kenneth Wilks were in Respond-ent's office when they overheard a conversation betweenMarine Superintendent Stinson and a supervisor of In-galls whose name they did not know but who they rec-ognized to be from Department 17. Sellers testified thatthe conversation was initiated by the Ingalls supervisorasking Stinson if he had any jobs, that he knew some-body who needed a job. Stinson replied that he did needpeople, but that he could not hire anyone because of theseven picketers that were laid off. Stinson added hewould see the seven picketers that were laid off sittingon the street corner starving before he would bring themback to work. Stinson denied making the statements at-tributed to him by Sellers. Although Wilks' versionvaries slightly from Sellers, this variation is only inminor details which no two individuals are likely torecall in exactly the same way. In significant respects,Wilks' testimony corroborates Sellers that Stinson madethe statement he would let the seven picketers stay outand starve before he would hire them back. The fact thatone of the seven picketers-Sellers himself-had justbeen reinstated reflects more on Stinson's memory, if nothis credibility, than on the credibility of Sellers andWilks. The issue before me is whether Stinson made theremarks in question and their significance to this case,not whether Stinson's comment might be taken issuewithin fact. I credit Sellers, whose testimony is substan-tially corroborated by Wilks.Employees Broadus and Nelson testified that about aweek after their recall, Stinson called them into theoffice in the presence of Kenny Broadus and said he hadheard that they had been "talking about the Union onthe job." According to both employees, Stinson said thatthey were not to do so in the future. On cross-examina-tion, Broadus was very specific that Stinson did not pro-hibit talk about the Union only while he and others were"working" but rather prohibited it "on the job."Broadus, however, testified he personally understood thisto mean while on the ship working.Employee Sellers testified that during this same timeperiod, and specifically between August 11 and 14, Stin-son approached him while at work in one of the ship gal-leys. Stinson told Sellers he had heard Sellers had at-tempted to get other employees to join the Union. Ac-cording to Sellers, Stinson then stated he did not wantSellers "to talk about the Union on the job." Stinson ad-mitted that he had conversations with Broadus andNelson, and with Sellers, shortly after their return towork. According to Stinson, however, who admitssaying the same thing to all three, he told them "theycould solicit for the Union all they wanted to but not todo it on my working time." Stinson also testified, andBroadus admitted, that prior to the conversation eachemployee had been given a copy of company rules andregulations, one of which provides:Solicitation or the circulation of patitions [sic] ordistribution of written material for any reason notrelated to company business, on company propertyduring working time, will result in discharge.Stinson, however, makes so assertion that in the conver-sations with Broadus and Nelson, or in the conversationwith Sellers, he referred them to this rule, and counselfor the General Counsel does not attack the validity ofthe rule itself. Rather, he argues that Stinson's statementto Broadus and Nelson, and to Sellers, itself constitutesan overly broad rule or the unlawful enforcement of alawful rule. As between the versions given by Broadusand Nelson, and by Sellers, and that given by Stinson, Icredit the mutually consistent testimony of Broadus,Nelson, and Sellers that Stinson cautioned them against"talking about the Union on the job."On or about August 13, Marine Superintendent Stinsonand Sellers got into an argument concerning the need towork overtime. Sellers concedes that during this argu-ment Stinson told Sellers he could give Sellers a warningfor refusing to work overtime. Sellers replied that he hadpreviously talked with Union Business Agent Kelley andknew that he could be assigned to work overtime. Sellersnevertheless declined to work overtime which Stinsonhad asked him to work. Stinson did not inmediately pressthe issue.On August 15, as Sellers was installing a terrazzo floorin a ship, Stinson approached him and took him off tothe side. There Stinson handed Sellers a layoff slip. Thisslip read in pertinent part as follows: "You are herebyadvised of being laid-off as of 8/15/80 due to lack ofwork. We regret we can no longer keep you employed.Should work pick up, we will be in contact." On Sep-tember 15, Respondent hired a new terrazzo grinder, JoeRobertson without first calling Sellers. Several dayslater, while at the timeclock adjacent to Stinson's office,employee Kenneth Wilks heard Stinson remark that hewas tired of Sellers bringing up Kelly's name every timehe told Sellers what to do. Stinson did not deny that hemade this statement about Sellers. In fact, he admittedthat he made an almost identical statement to Sellershimself. Stinson testified that it had been reported to himby Supervisor Colley that Sellers had refused to carryout various minor work assignments, threatening to go tobusiness agent Kelley if he was required to do them.Stinson went directly to Sellers. Stinson told Sellers thathe was tired of hearing Kelley's name brought up as athreat every time management asked Sellers to do some-thing and that Stinson did not want to hear it anymore.It was shortly after this that Stinson and Sellers got into489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan argument on August 13 when Sellers refused to workovertime.H. The Discharge of BroadusOn August 31, Ingalls' representatives were conduct-ing a final inspection of a ship prior to delivering theship to the Navy. As part of this inspection, Ingalls testengineers Michael Hinkle and Ronald Waldrup weregoing through the ship compartment by compartment toinspect the plumbing facilities. Broadus and some otheremployees were doing touchup work in various berthingareas aboard the ship. Hinkle and Waldrup testified thatas they entered the wash area where Broadus was work-ing, they observed him urinating in a sink. Waldrupasked Broadus what he was doing urinating in the sink,and Broadus replied that he had weak kidneys.Broadus testified that in fact he had not urinated in thesink, claiming instead that he was only tucking in hisshirt. Broadus, however, admitted the conversation be-tween him and Waldrup as described above. Broadus tes-tified he responded as he did because he thought Wal-drup was kidding.Even though Broadus denies urinating in the sink, it isclear, by his actions and his response to Waldrup, thatBroadus left the clear impression he admitted urinating inthe sink. Moreover, I credit Waldrup, who is an uninter-ested party to this proceeding, that Broadus in fact urin-ated in the sink.Waldrup notified Ingalls' ship superintendent, Brad-ston, about the incident and Bradston notified Stinson.What occurred next is the subject of some doubt. Stinsontestified he went to the berthing area in question andasked the group of employees, including Broadus andNelson, which employee had been caught urinating inthe sink, to which Broadus replied, "I did." Broadusdenied that this conversation occurred. Nelson testifiedhe could not recall such a conversation. Bradston testi-fied that it had been reported to him the employee hadurinated in an inoperable urinal, not a sink; that he di-rected Stinson to meet him in the berthing area; and thathe and Stinson met Waldrup who showed them theurinal in question. Bradston's testimony is so differentfrom any other of Respondent's witnesses that one's ini-tial response is to wonder whether the entire incident isfiction. Closer analysis, however, reveals that Bradston issimply in error about the matter involving a urinal ratherthan a sink. Even Broadus admits that the incident oc-curred in a sink. Bradston's confusion can be explained inpart by his testimony that even if the employee had useda urinal this would still call for discharge because thereis an absolute prohibition against using toilet facilities onboard any ship. Thus, while it is impossible to determineprecisely what occurred after Bradston reported the inci-dent to Stinson, it is clear that at some point it came toStinson's attention that Broadus was the employee in-volved in the incident-a fact Broadus does not deny.Stinson took no action at the time, but later checkedwith the Industrial Relations Department at Ingalls as towhat action should be taken. Ingalls indicated that if ithad been one of their employees, the individual wouldhave been fired. The following day, August 22, Broaduswas told to report to the west bank of the shipyardwhere Stinson was working. When Broadus arrived,Stinson told Broadus he was discharged because he hadbeen caught urinating in the sink. When Broadus deniedthat he had urinated in the sink, Stinson replied that anIngalls representative had seen him do it and that hewould have to let him go. Broadus testified that Stinsonthen told him not to run to the Union and stir up abunch of trouble over his discharge and that in 30 dayshe would recall Broadus. Stinson denied this latter state-ment. On August 26, a new tile mechanic was hired totake Broadus' place. Respondent did not attempt to offerthis position to any of the picketers.I. The Recall of TardyOn September 8, picketer Joseph Tardy was reinstatedby Respondent. Upon his recall, Tardy was assignedwork as a laborer. Counsel for the General Counsel al-leges that Respondent violated the Act by recallingTardy as a laborer rather than the previous positionwhich he occupied as "apprentice tile mechanic." Re-spondent argues that Tardy was a laborer prior to thestrike and was properly recalled to that position.Tardy concedes that when he was hired by Respond-ent on February 12, 1980, it was to the position of a "la-borer." Tardy asserts that at the time he was hired, heexpressed an interest in laying tile. However, there wasno tilework available at the time. Tardy claims he waspromised such work when the need arose. Dragunasadmits that at the time he hired Tardy, Dragunas prom-ised Tardy he "would try him out in different fields."For approximately the first month, Tardy performed var-ious odd jobs for Respondent, including building a smallbuilding used to store tools and materials. During thistime Tardy received $6.04 per hour.According to Tardy, after the first month, and con-tinuing thereafter for a month to 6 weeks, Tardy per-formed tilework on a regular basis. At the time of his as-signment to tilework, Tardy received a raise of $1 perhour to $7.04. After approximately 3 weeks to a month,Dragunas promoted Tardy to a position as supervisorover other tile mechanics. Although Dragunas admitspromoting Tardy, he also claims that Tardy's tile layingability was never satisfactory. I discredit Dragunas inthis respect for his claim is belied by the fact that Tardyreceived such accelerated advancement to a position ofsupervisor over other tile mechanics.Tardy continued to function as a supervisor for ap-proximately 3 weeks to a month. It is clear that duringthis time Tardy was not a popular supervisor, and Re-spondent received complaints from several more experi-enced tile mechanics about Tardy's approach to supervi-sion. Therefore, by mutual agreement between Dragunasand Tardy, Tardy gave up this supervisory function.Tardy claims, and Dragunas concedes, that from thenuntil the time of the strike, except for a few days whenTardy was laid off for lack of work, Tardy continued torepair unsatisfactory work of other tile mechanics by re-moving those tiles and replacing them with differenttiles. When Tardy was recalled to work on September 8after the strike, he was not assigned such work althoughRespondent does not deny that it was available. Rather,490 J. E. STEIGERWALD CO., INC.Tardy was assigned the more onerous work of a laborer,the position into which he was initially hired.Tardy testified that approximately 2 to 3 weeks afterhis recall in September, Tardy had a conversation withDragunas in Respondent's office. According to Tardy,Dragunas accused Tardy of instigating the strike. WhenTardy denied any leadership role in the strike, Dragunastold Tardy to shut up or he (Dragunas) would fire Tardyagain. Dragunas denied that any such conversation evertook place. In support of Dragunas' claim that the con-versation never occurred, Respondent introducedrecords showing that on almost every workday (Mondaythrough Friday) in September Dragunas was present atthe Maryland Shipbuilding and Drydock Company inBaltimore, Maryland. These records reflect, however,that Dragunas was absent on Friday, September 19 andon Saturdays in September. Therefore, I must concludethat these records themselves do not establish, as Re-spondent argues, that the conversation could not haveoccurred. As between Tardy and Dragunas, I creditTardy. In doing so, I particularly note that his testimonyregarding this incident is corroborated by employeeDarryl Pugh, whose demeanor I have already comment-ed upon above.On September 15, October 16 and 17, and November 4and 17, Respondent hired five new employees, all to po-sitions as laborers. On December 15, Respondent hired anew employee to the position of tile mechanic. Respond-ent did not offer any of these positions to any of the re-maining picketers, and none of them have been offeredreinstatement since then.IV. ANALYSIS AND CONCLUSIONSA. The Discharge of PicketersOne of the primary issues, and perhaps the most diffi-cult issue, is whether Respondent discharged or other-wise terminated the seven individuals who picketed Re-spondent on May 27 because of that activity. It is notpossible to look at any one act or event in order to de-termine whether Respondent accorded the picketers thenecessary recognition of their continued employmentstatus. Instead, one must consider a number of incidentsin perspective to determine whether picketers were infact terminated. Upon careful examination of the entirerecord, I conclude that the individuals who picketed Re-spondent on May 27 in reality had their employmentstatus severed by Respondent for engaging in such activ-ity. In reaching this conclusion, I rely on the followingfactors-not alone but in combination with one another:(1) On the morning of May 27, the day of the strike,Stinson threatened employees that people wearing picketsigns would be fired. This statement is, of course, itself athreat of discharge in violation of Section 8(a)(l) of theAct. (2) Respondent admittedly decided on May 27 totake some action only against those seven employeeswho were observed carrying picket signs and not againstany other employees who did not report to work. Re-spondent asserts in effect that it had a legal obligation toreplace only those who picketed because, it claims, thoseare the only employees who Respondent objectivelyknew supported the strike. In support of its argumentRespondent cites E. L. Weigand Division, Emerson Elec-tric Co., 246 NLRB 1143 (1979), for the proposition thatbefore an employer may take lawful action, includingpermanent replacement, against a striker, the employermust first have objective evidence that the particular em-ployee is participating in the strike. Assuming Respond-ent's interpretation of Emerson Electric is correct, its ar-gument nevertheless overlooks the fact that it chose totake action only against picketers even though other em-ployees also objectively demonstrated their participationin the strike and Respondent was aware of this. Re-spondent witnesses admitted that during the day on May27 they observed numerous employees approach thepicket line, converse with the picketers, and leave with-out reporting to work. Respondent witnesses also admitthat they observed employees Keith Broadus andDwight Nelson at the picket line on several occasions onMay 27 conversing with picketers. There is no evidencewhatever, and Respondent does not even argue, that anyof these employees were prevented from reporting towork as a result of threats or other misconduct by pick-eters. There simply is no basis in this case for Respond-ent to conclude that only picketers were participating inthe strike. Nevertheless, Respondent consciously choseto single out only picketers as the individuals againstwhom it would take action. Although the singling out ofpicketers is not itself evidence that they were discharged,it is evidence of animus and a discriminatory motive har-bored against picketers for engaging in this activity. (3)On the morning of May 28, the day after the strike, Stin-son observed the picketers present at the jobsite readyfor work. However, he proceeded to first hire Urban,Williams, and Mickey Colley before approaching thepicketers to tell them they had been permanently re-placed. Unable or unwilling to explain the difference tothem between being discharged and permanently re-placed, Stinson then returned to the office where he an-nounced to assembled employees that he had just firedall the people that were on strike. This too is an inde-pendent violation of Section 8(a)(1) of the Act. (4) Alsoon May 28, Stinson's own secretary made the followingentry on the personnel files of each of the seven picket-ers: "Terminated. Reason: While walking the picket linethey were replaced." Although Respondent argues thatthe entries were made by Stinson's secretary totally onher own, and although Respondent called the secretaryto testify, Respondent failed to have the secretary ex-plain these entries. Stinson's statement to employees andhis secretary's entry on the personnel files of picketersprovide further support for the conclusion that the pick-eters were discharged or terminated. (5) ReplacementRobert Martin did not report to work at all on May 28or May 29. When Martin appeared at Colley's home onthe evening of May 29, he was told the job was stillopen. Martin was not hired by Respondent until May 30.This fact also suggests that Respondent considered thepicketers' jobs vacated and the picketers terminated as ofthe time of the strike. (6) At least two other replace-ments are demonstrably inadequate to substitute for theemployees who Respondent contends they replaced. Re-spondent asserts that Tony Pierce replaced Sellers and491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Mickey Colley replaced Tardy. Although Respond-ent claims that Sellers' work as a terrazzo grinder wasless than adequate, the record is absolutely clear thatprior to the strike Sellers was utilized exclusively as aterrazzo grinder. Pierce's application for employment,however, reflects sporadic employment in a 7-monthperiod for three different employers and that his onlyemployment was as a carpenter. Further, although Re-spondent contends that Tardy was a laborer, the recordreflects that Tardy performed such work for only aboutthe first month of his employment. Thereafter, he wasutilized to lay the tile and was even accorded an oppor.tunity, albeit aborted, to supervise. At the time of thestrike, Tardy was laying tile. Mickey Colley's applicationfor employment reflects that Colley had only recentlygraduated from high school and had absolutely no prioremployment history. The evidence is clear that neitherPierce nor Colley had the experience or qualifications toreplace Sellers or Tardy. This fact suggests that Re-spondent was primarily interested in ridding itself of thepicketers rather than in hiring other employees capableof replacing them and supports a conclusion that thepicketers were discharged or terminated. (7) On June 15,Steigerwald instructed Stinson not to hire anyone be-cause of the pending unfair labor practice charges. As aresult, Stinson informed Lee of Steigerwald's decisionand withdrew the offer of reemployment. Stinson's state-ment to Lee and its withdrawal of the offer also consti-tute separate and independent violations of Section8(a)(l) of the Act. The O'Hare Hilton, 248 NLRB 255(1980); W. H. Scott d/b/a Scott's Wood Products, 242NLRB 1183 (1979); Welsbach Electric Corporation, 236NLRB 503 (1978). They also evidence a more far-reach-ing effort on Respondent's part to rid itself of the picket-ers. (8) Prior to having subcontractor Wilks begin workon July 1, Respondent considered using its own employ-ees to perform the work, but decided not to do so be-cause, as Respondent's July 16 letter to Ingalls states,"This would have led to several problems, the greatestof which was our union negotiations." (9) On July 31,Marine Superintendent Stinson was overheard to say thathe could not hire anyone because of the seven picketers,and he would see them sitting on the street corner starv-ing before he would bring them back to work. (10) Inlate September, when reinstated picketer Tardy deniedthe accusation of Marine Superintendent Dragunas thathe had been a leader in the strike, Dragunas told Tardyto shut up or he would fire Tardy "again." In addition toevidencing that Tardy and other picketers in reality hadbeen fired, such a statement also constitutes an unlawfulthreat of discharge in violation of Section 8(a)(1) of theAct. (11) The numerous times that job openings occurredafter May 28, as detailed below, and Respondent refusedto recall any of the picketers.Each of the 11 factors enumerated and discussedabove, considered in conjunction with one another, con-tribute to my conclusion that the picketers were dis-charged. This conclusion is strengthened even morewhen these factors are considered in conjunction withthe fact that as of approximately 5:30 p.m. on May 27,the day of the strike, Respondent knew that the strikehad been terminated and that its striking employeeswould return to work the following morning. In spite ofknowing this, Respondent proceeded to hire "replace-ments" for the picketers. From all of these factors I con-clude, much as the entry on their personnel rccords, thatthe picketers were in reality "terminated ... whilewalking the picket line."B. The Replacement of PicketersThe General Counsel alleges, and Respondent denies,that even if the picketers were not discharged for engag-ing in such activity, nevertheless picketers were discrimi-nated against by Respondent in the manner in whichthey were replaced. I find merit to the General Counsel'sposition.The first "replacement," Tony Pierce, was hired onMay 27 while the picketing was still in progress. Ac-cording to Respondent, Pierce replaced Sellers. Thebusiness justification of replacing strikers is an affirma-tive defense, and the burden of establishing that replace-ments were bona fide is upon Respondent. FitzgeraldMills Corporation, 133 NLRB 877 (1961); Leon Ferenbach,Inc., 212 NLRB 896 (1974). As discussed at lengthabove, however, Pierce is demonstrably inadequate andincapable of performing the work of Sellers, a terrazzogrinder. Respondent does not point to any other replace-ment who was capable of or hired to perform suchwork, and there is no independent evidence to establishthis. Consequently, I conclude that when Sellers attempt-ed to return to work on the morning of May 28, suchwork was still available, and Respondent was obligatedto reinstate Sellers for such work. By failing to do so,Respondent unlawfully discriminated against Sellers inviolation of Section 8(a)(3) of the Act. W. C. McQuaide,Inc., 237 NLRB 177 (1978).Counsel for the General Counsel also contends thatbefore any replacements were hired, the picketers firstterminated their strike and/or made an unconditionaloffer of reinstatement to Respondent. Respondent con-versely argues that Sellers was hired while the picketingwas still in progress; that it appointed Supervisor HenryColley to act as its agent in finding replacements for thestrikers; and that Colley had hired such replacementsbefore any picketers made any unconditional offer toreturn by reporting to work on the morning of May 28.The issue with respect to Pierce and Sellers is disposedof above. I agree with Respondent that it appointedColley its agent to seek replacements for the strikers.However, from Colley's testimony it is clear that theextent of his authority was to recruit potential replace-ments; he had no authority to hire or offer employmentto such people. Only Stinson, Dragunas, or Steigerwaldhad the authority to hire individuals recruited by Colley.In fact, such recruits were not hired or made job com-mitments until hired by Stinson at Respondent's office onthe morning of May 28. Before any of such recruits werehired, Respondent had already been notified on the pre-vious evening by Joseph Hayes, Ingalls' director of laborrelations, that the strike against Steigerwald had termi-nated and that its employees would be back to work thenext morning. Further, before any recruits were hired,the picketers themselves had shown their desire to return492 J. E. STEIGERWALD CO., INC.by reporting to work on the morning of May 28 wherethey were observed by Stinson. Consequently, by goingahead and hiring replacements, Respondent effectivelydischarged the picketers in violation of Section 8(aX3) ofthe Act. Richard C. Knight Insurance Agency Inc., 243NLRB 604 (1979); W C. McQuaide, Inc., supra. More-over, even if I were to find that Colley had the authorityto hire or make job commitments to potential replace-ments, I would nevertheless find that Respondent dis-criminated against the picketers. The telephone call fromHayes to Dragunas was itself sufficient to put Respond-ent on notice that its striking employees, both picketersand nonpicketers, had terminated the strike and wouldreturn to work the following morning. All of the re-placements recruited by Colley were contacted on theevening of May 27, after Hayes' call to Dragunas. Dra-gunas could easily have notified Colley to suspend hissearch for replacements, but chose instead not to do so.Therefore, by going ahead with its decision to replacethe picketers, Respondent unlawfully discriminatedagainst them in violation of Section 8(a)3) of the Act.C. The Discharge of Broadus and NelsonCounsel for the General Counsel alleges, and Respond-ent denies, that Keith Broadus and Dwight Nelson weredischarged on June 6 because of their support for theUnion.Broadus' and Nelson's support for the Union wasopenly demonstrated and made known to Respondent onMay 27. During the strike, they were observed by Re-spondent at the picket line on several occasions talkingand visiting with picketers. Respondent, however, madeno effort to replace them. On the following day, May 28,they were allowed to return to work without incident.After May 28, Broadus and Nelson continued to workeach day until their discharge on June 6. From May 28through June 6, Broadus and Nelson along with otheremployees were transported to the jobsite on a dailybasis in trucks owned by Respondent. There is no evi-dence that between May 28 and June 6 Respondentthreatened, intimidated, or coerced Broadus or Nelson inviolation of Section 8(a)(1) of the Act. Further, althoughthere is considerable evidence of animus on Respondent'spart toward the picketers, there is no evidence that Re-spondent exhibited any animus toward other employeeswho remained away from work on May 27, includingBroadus or Nelson.On June 6, as described in detail above, Broadus andNelson left their work stations without the knowledge orpermission of Respondent. While they were gone, a firedrill took place, resulting in a potentially critical situa-tion because Respondent was unable to account for theirwhereabouts. Several minutes later, as Stinson and otheremployees were leaving for lunch, Broadus and Nelsonwere observed returning to the jobsite. After a brief con-versation with them at the fence, Stinson told Broadusand Nelson to go back to the jobsite, which they imme-diately did by using one of the "gates" which Ingallsprohibited Respondent's employees from using. At thatmoment an Ingalls' security guard arrived in the area toopen the proper gate for Stinson. Stinson then notifiedthe guard that Broadus and Nelson had used an improper"gate." As a result, Broadus and Nelson had their secu-rity passes taken from them by Ingalls which resulted intheir termination by Respondent. There is no questionthat Broadus and Nelson were victimized to a significantextent by Stinson, who told them to return to the jobsiteimmediately and then caused their discharge for using animproper "gate" which at the time was the only meanspossible of carrying out Stinson's direction. Nevertheless,the incident would never have occurred had it not beenfor Broadus and Nelson leaving their job posts withoutpermission at a potentially critical time. Further, theentire incident at the fence and with the guard occurredso quickly that it is highly improbable Stinson couldhave acted with any premeditation or forethought.Rather, it is much more likely, and I conclude, that Stin-son acted out of self-preservation, feeling that if theguard noticed Broadus and Nelson using an improper"gate" with Stinson present and condoning their actions,he might get himself in trouble.The conclusion that Broadus and Nelson were not dis-criminated against by Stinson because of their union sen-timents is also supported by the manner and timeliness inwhich they were recalled, particularly in comparison tothe picketers. After Broadus and Nelson were terminat-ed, two other employees, Everhart and (replacement)Pierce, were also terminated as a result of using thewrong "gate" and having their badges taken away by In-galls' security personnel. Respondent later intercededwith Ingalls on behalf of all four individuals. Respondentwas given permission to rehire them, which it did onJuly 22. Respondent's action in interceding on theirbehalf runs counter to a conclusion that it caused theirdischarge for a discriminatory motive. For all of thesereasons, I conclude that Respondent's (constructive) dis-charge of Broadus and Nelson on June 6 was not theresult of any unlawful motive, and I shall dismiss thatportion of the complaint.D. The Layoff of Sellers on August 15On August 15, Respondent laid off or terminated Ken-neth Sellers. Counsel for the General Counsel allegesSellers was terminated, while Respondent contends Sell-ers was laid off and still has an expectancy of being re-called. I find it unnecessary to determine whether Sellerswas terminated or laid off inasmuch as the remedywould be the same in either case if the motive for Re-spondent letting Sellers go was unlawful. Therefore, theonly issue before me is Respondent's motivation for ceas-ing Sellers' active employment on August 15.In assessing Respondent's motivation for laying offSellers, I am guided by the test recently enunciated bythe Board in Wright Line, a Division of Wright Line, Inc.,251 NLRB 1083 (1980). In doing so, I conclude that theevidence adequately supports the inference that Sellers'protected activity was a motivating factor in Respond-ent's decision to lay off Sellers and that Respondent hasfailed to carry its burden to demonstrate that the layoffwould have taken place even in the absence of Sellers'protected activity.There is considerable evidence that Respondent, andparticularly Stinson, harbored considerable animus493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoward Sellers and the other picketers for having en-gaged in protected strike activity on May 27. This is evi-denced by several violations of Section 8(a)(1) citedabove. It is also evidenced particularly by Stinson's state-ment as late as July 31 that he would see the seven pick-eters sitting on the street corner starving before hewould bring them back to work. Moreover, Stinson hadreason to harbor such animosity particularly against Sell-ers since, as indicated above, it was his complaints whichcaused Stinson to hold a meeting with employees on theday before the strike and which served as an immediatecatalyst for the strike.Also just a few days before Stinson laid off Sellers onAugust 15, i.e., sometime between August 11 and 14,Stinson told Sellers he had heard Sellers had attemptedto get other employees to join the Union. Stinson thenwarned Sellers not "to talk about the Union on the job."I find this warning by Stinson, and the similar earlierwarning to Broadus and Nelson, to be the imposition ofan unlawful no-solicitation rule in that it prohibits unionactivity other than on "working times" in "workingareas." Republic Aviation Corporation v. N.L.R.B., 324U.S. 793 (1945); Essex International, Inc., 211 NLRB 749(1974).Based on all the above, I conclude that Stinson's layoffof Sellers on August 15 was substantially motivated byStinson's animosity toward Sellers for engaging in pro-tected activity. I therefore necessarily reject Respond-ent's argument that Sellers' protected activity played nopart in his layoff. While Respondent does not argue thatthe layoff would have taken place in any event, even ifpart of Stinson's motive was unlawful, and I might con-clude, ipso facto, that it has failed to carry its burden inthat regard, I shall nevertheless consider the merit ofthat position. Not to do so would, I believe, provide lessthan full consideration to the substance of Respondent'sposition.Both before the strike and after Sellers' reinstatement,Respondent remained steadfast in its response to Sellersthat before it would give him the demanded raise, hewould first have to prove his ability to perform superiorwork by "selling" a room to Ingalls (i.e., completing aroom such that it passed Ingalls' inspection and was ac-cepted by them). Sellers felt very strongly that he hadalready done so, and testified accordingly. Whether hehad or not is unnecessary for me to decide for it wouldmake no difference to the issue before me. Neither partycontends that Sellers' ability played any part in thelayoff. There is some evidence to suggest that, when Re-spondent refused Sellers' persistent requests for a raise,Sellers responded by refusing to perform various minorjobs assigned to him by Colley and on August 13 by re-fusing to work overtime.Sellers was reprimanded by Stinson on two occasionsfor refusing to perform the assigned work. Sellers wasnot recalled by counsel for the General Counsel to denythat he refused to perform minor jobs assigned by Colleyor that he was reprimanded by Stinson for doing so. Sell-ers admits that when he refused to work overtime, Stin-son told him he could be given a warning slip.Respondent, through Stinson, asserted that it laid offSellers on August 12 (1) because of Sellers' prior refusalsto perform work and (2) work had slackened to such alevel that it could justify a layoff. For reasons expressedabove, I have rejected Respondent's argument that Sell-ers' protected activity played no part in his layoff. Forthe following reasons I also conclude Respondent hasfailed to demonstrate the layoff would have taken placeeven in the absence of Sellers' protected activity. WhileStinson reprimanded Sellers for refusing to perform cer-tain minor work tasks and refusing to work overtime,Stinson never warned Sellers that these might lead to hislayoff or termination. Indeed, Respondent asserts thatSellers was only laid off and not terminated, a positionwhich itself minimizes the severity of Sellers' actions. Ialso find it significant that Sellers' refusal to performwork was not advanced, relied on in any way, or evenmentioned by Respondent in its layoff notice to Sellers. Ialso note that the reason given Sellers for his layoff wasfactually untrue and that Stinson's position at the hearingrepresents a shifting position from that advanced in thelayoff notice. Sellers was told unequivocally his layoffwas due to a "lack of work." At the hearing Stinson didnot assert any "lack of work" but only that work hadslacked such that he could justify a layoff. Further, Re-spondent introduced no business records or reports ofany kind to substantiate Stinson's claim that work hadslacked. Respondent did not even provide corroborativetestimony from Steigerwald, Dragunas, or any other wit-ness that work had slacked. Without this, I reject Stin-son's claim that work had slacked. I do so because ofStinson's demeanor, the shift which this position takesfrom that advanced in the layoff notice, and the fact thatonly 2 days before the layoff, work was at such a highlevel that it was necessary to assign employees to workovertime. The use of false and shifting reasons for Sell-ers' layoff not only undercuts any claim that Sellerswould have been laid off even in the absence of protect-ed activity, but itself suggests that Respondent wastrying to mask its real reason and gives rise to the infer-ence that the real motive was an unlawful one. For all ofthese reasons, I find that Sellers was laid off/terminatedon August 15 in violation of Section 8(a)(1) and (3) ofthe Act.E. The Discharge of Broadus on August 22On August 21, representatives of Ingalls caught Broad-us urinating in a sink on board a ship. Ingalls in turn no-tified Respondent. When Respondent asked Ingalls whataction should be taken, Ingalls responded that if it hadbeen one of their employees, the individual would havebeen fired. The next day Broadus was discharged.I conclude that Broadus' discharge had nothing what-ever to do with his union sentiments. Contrary to theGeneral Counsel's argument that Respondent seizedupon an "unsubstantiated allegation" to discharge Broad-us, the evidence reflects that Respondent took its actionbased on an eyewitness account to Broadus' act. Further,it was Ingalls who reported the incident to Respondentand it was Ingalls who suggested that the appropriate re-sponse was discharge. I conclude that by responding as itdid to a matter of obvious significance to Ingalls, Re-spondent was motivated not by any unlawful animus494 J. E. STEIGERWALD CO., INC.toward Broadus but by a desire to maintain good rela-tions with Ingalls by emulating its own disciplinary poli-cies.In reaching this conclusion, I also note significant dif-ferences between Broadus' discharge and the layoff ofSellers a week earlier. First, Broadus was not one of thepicketers against whom Stinson had expressed specificanimus. Second, unlike Sellers, there was no element ofdeceit on Respondent's part in masking the reason fordischarging Broadus, thereby eliminating the inferencethat his discharge was for an unlawful motive. Third,also unlike Sellers, Stinson encouraged Broadus not torun to the Union about his discharge and that he (Stin-son) would recall Broadus in 30 days. This evidence isbut one more example of the fact that Respondent, andparticularly Stinson, bore unswerving and unrelentinganimosity toward the picketers for causing a work stop-page on May 27 but otherwise expressed little hostilityagainst other employees.F. The Failure To Reinstate Tardy to His FormerPositionWhen Tardy was reinstated on September 8, he wasassigned to the position of a laborer. While Respondentargues that Tardy was a laborer prior to the strike, Ihave rejected that argument for reasons detailed above.Dragunas himself concedes, in agreement with Tardy,that at the time of the strike Tardy was utilized to laytile, work which Respondent classifies as a tile mechanic.Respondent does not deny that such work was availablewhen it reinstated Tardy.Respondent also introduced much testimony to theeffect that it was less than satisfied with Tardy's work inlaying tile prior to the strike. Dragunas, however, effec-tively concedes that Tardy was never removed fromsuch work or reprimanded for its quality prior to thestrike. Respondent is simply not at liberty to reassess thequality of an employee's work because that employee hasengaged in protected strike activity and therefore recallthe employee to a lesser position when his former workis still available. To do so necessarily implies a discrimi-natory or retaliatory act for the employee having en-gaged in protected activity. Consequently, I find that byreinstating Tardy as a laborer rather than to his formerwork in laying tile, Respondent discriminated againstTardy in violation of Section 8(a)(l) and (3) of the Act.G. Respondent's Failure To Recall PicketersThe General Counsel alleges, and Respondent denies,that even if the picketers were not discharged nor unlaw-fully replaced, they were nevertheless discriminatedagainst individually by Respondent failing to recall themat various times when positions became available. Forthe reasons indicated, I find merit to the General Coun-sel's position in the following respects.On June 6, Broadus and Nelson, both tile mechanics,were terminated as a result of having their securitypasses taken from them by Ingalls' security personnel.Their termination created vacancies for two tile mechan-ics. Respondent, however, did not offer either of thesepositions to Tardy, the only picketer with experiencelaying tile.After Broadus and Nelson were terminated, two otheremployees, laborer Mike Everhart and replacement TonyPierce, were also terminated as a result of having theirsecurity badges taken from them by Ingalls' security per-sonnel. Their terminations created two additional vacan-cies. Pierce had been the designated replacement forSellers and so it can be said with certainty that Sellersshould have been offered that position. Among the pick-eters there were two laborers, George Lee and EdgarGraves. The evidence reflects that on June 15, Leewould have been reinstated but for Steigerwald's unlaw-ful and discriminatory decision not to hire anyone be-cause of the pending unfair labor practice charges.Therefore, it can also be determined that the positionmade available by Everhart's termination should havebeen offered to Graves, the only other laborer amongthe picketers. By failing to offer these positions to Tardy,Sellers, and Graves, Respondent discriminated againstthem in violation of Section 8(aXl) and (3) of the Act. '2Decker Foundry Company Inc., 237 NLRB 636 (1978).With respect to the subcontracting of work in June1980, the evidence shows that Respondent first consid-ered that possibility as early as March 1979. In mid-May1980, Respondent met with Wilks and discussed the pos-sibility of his performing the work. Since both of theseevents predated the strike or any other significant unionactivity, I would reject any argument of counsel for theGeneral Counsel that Respondent precipitously con-ceived of a plan to subcontract work in order to displacestrikers. However,. that does not answer the questionwhether Respondent in fact carried through with using asubcontractor to perform the work in order to avoidhaving to recall strikers.Respondent did not give Wilks a verbal commitmentto perform the work until June 6, 10 days after thestrike. Respondent did not even request the necessarypermission from Ingalls to subcontract the work untilJune 6, and permission was not granted until June 17.Two days prior, on June 15, Stinson had offered rein-statement to picketer George Lee. On June 16, however,he had to withdraw that offer on instructions from Stei-gerwald not to hire anyone because of the pending unfairlabor practice charges. It is clearly unlawful for an em-ployer to discriminate against employees because acharge has been filed on their behalf with the Board.The agreement between Respondent and Wilks to per-form the work was never reduced to writing, somethingwhich Respondent itself admits was very unusual. It waspurely an oral agreement-terminable at will-as shownby Respondent's later action in actually terminating theagreement and by Steigerwald's July 16 letter to Ingallsin which he states: "Several days before starting the job,I discussed the possibility of not using Mr. Wilks, butrather use our own men.""' Respondent's rehiring of Broadus. Nelson, Everhart, and Pierce onJuly 22 is part and parcel of Respondent failing to offer those vacant po-sitions to picketers and therefore does not call for a separate finding ofRespondent having violated the Act.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe question why Respondent carried through withusing a subcontractor rather than its own employees isanswered unequivocally in the next line of Steigerwald'sJuly 16 letter: "This would have led to several problems,the greatest of which was our union negotiations." Thisstatement, which I have heretofore found to be a clearand unmistakable reference to the Union's organizationalcampaign which is the subject of this case, evidenceswithout room for any doubt that Respondent carriedthrough with using a subcontractor rather than its ownemployees primarily in order to avoid having to recallpicketers and thereby prevent the Union from again ob-taining the support of a majority of its employees. It isnot surprising, therefore, that when Respondent has nochoice but to take over the work of Wilks on July 2 andagain on July 9, Respondent still chose to perform thework with employees then on the payroll, even thoughthey had to be diverted from other work, rather thanrecall the picketers. Based on the above, I find that com-mencing on July 1, 1980, and continuing thereafter Re-spondent utilized a subcontractor to perform certainwork in order to avoid having to recall picketers. Fur-ther, on July 2 and July 9, 1980, Respondent failed torecall picketers to available work because they had en-gaged in protected strike activity on May 27.'3 By eachof these acts, Respondent discriminated against employ-ees in violation of Section 8(a)(1) and (3) of the Act.H. The Request for a Bargaining OrderBy May 20, no less than 16 of 23 employees in the unitwhich the parties stipulate would be appropriate hadsigned authorization cards designating the Union to betheir agent for purposes of collective bargaining.On May 21 and by letter dated May 28, Respondentdeclined the Union's requests for bargaining.Commencing on May 27, and continuing steadily for a4-month period through September, Respondent engagedin numerous unfair labor practices. The evidence is fartoo strong to leave room for any claim that these wereisolated or unrelated acts. Rather, analysis of these actsleads me to an inescapable conclusion that they reflect apattern of predesigned conduct, which includes the fol-lowing: (1) on May 27, threats to fire the picketers; (2)on May 28, statements that picketers had been fired; (3)on May 27 and/or 28, the discharge or unlawful replace-ment of picketers; (4) on June 15, the decision not to hireanyone because of pending unfair labor practice charges;(5) on June 16, the withdrawal of an offer of reinstate-ment to Lee; (6) on July 1, the use of a subcontractorrather than Respondent's own employees in order toavoid recalling picketers; (7) on July 2 and 9 the failure' It becomes unnecessary to consider whether Respondent furtherviolated the Act by failing to recall picketers on August 22, when a va-cancy was created by Keith Broadus' discharge, or on August 26, Sep-tember 15, October 16 and 17, November 4 and 17, and December 15,when Respondent hired new employees rather than recall picketers. It isapparent that by July 2 and 9, there was sufficient work available to re-quire Respondent to have recalled all of the picketers. I reject Respond-ent's claim that it was obligated to offer reinstatement to picketers only ifwork became available which was the exact nature they had performedprior to the strike. Respondent was obligated to offer them work in anyjob which they were capable of performing. Decker Foundry Company,supram at 640.to recall picketers for available work even when itbecame necessary to take over the work of the subcon-tractor; (8) on August I through 14, the imposition of anunlawful no-solicitation rule; (9) on August 15, the dis-criminatory layoff of Sellers; (10) on September 8, recall-ing a picketer to a lesser position than he occupied priorto the strike even though the latter work was available;(11) in late September, threatening employees that be-cause of their union activity they might be fired again.This pattern of predesigned conduct was embarked uponby Respondent for the sole purpose of eradicating sup-port for the Union among its employees. The picketersand other employees alike are unlikely to forget Re-spondent's conduct. In a small unit, the impact of suchconduct, particularly discharges, has a far more perva-sive effect than in a large unit and practically makes afair election impossible. Pay 'n Save Corporation, 247NLRB 1346 (1980). In a case such as this, the unfairlabor practices may not be remedied merely by use ofthe traditional remedies usually granted by the Board. Ifind that a bargaining order is fully warranted in thiscase effective from May 27, 1980, when Respondentcommenced its pattern of unfair labor practices designedto destroy the Union's support among its employees. Ialso find, as a result of the pervasive nature of Respond-ent's unfair labor practices, continuing over such an ex-tended period, that a broad order is warranted prohibit-ing Respondent from interfering with employees' Section7 rights "in any other manner." Hickmott Foods, Inc., 242NLRB 1357 (1979).V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sections IIIand IV, above, occurring in connection with its oper-ations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1), (3),and (5) of the Act, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1. Respondent, J. E. Steigerwald Co., Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. International Association of Machinists and Aero-space Workers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By threatening employees that people wearingpicket signs would be fired; telling employees that peopleon strike (i.e. picketers) had been fired; telling employeesthat an offer of reinstatement was being withdrawn be-cause of the pending unfair labor practice charges; tellingemployees that because of their protected union activities496 J. E. STEIGERWALD CO., INC.they might be fired again; telling employees they werenot permitted to talk about the Union on the job, Re-spondent has restrained and coerced its employees in theexercise of their rights guaranteed in Section 7 of theAct, and thereby engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4. By discharging and/or unlawfully replacing JohnClark, Noble Mann, Joseph Cooper, Edward Graves,Alexis Joseph Tardy, George Lee, and Kenneth Sellers;by refusing to reinstate employees and withdrawing anoffer of reinstatement from George Lee because of pend-ing unfair labor practice charges; by using a subcontrac-tor to perform work in order to avoid having to recallpicketers; by failing to recall picketers to available posi-tions; by laying off Kenneth Sellers following his rein-statement; and by reinstating Alexis Joseph Tardy to alesser position than that which he occupied prior to thestrike, all because of their protected strike activity andsupport for the Union, Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(3) of the Act.5. All production and maintenance employees em-ployed by Respondent at its Pascagoula, Mississippi, op-erations, including laborers, trowel mechanics, tile me-chanics, terrazzo grinders; excluding all office clericalemployees, professional employees, guards, watchmenand supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.6. Since May 20, 1980, the Union has been, and is, theexclusive collective-bargaining representative of the em-ployees in the aforesaid appropriate unit within themeaning of Section 9(a) of the Act.7. By failing and refusing to bargain in good faith withthe Union as collective-bargaining representative of itsemployees in the unit described above, with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment, Respondent has en-gaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8(aX5) of the Act.8. Respondent did not violate the Act by its termina-tion of Keith Broadus or Dwight Nelson on June 6 or byits discharge of Keith Broadus on August 22, 1980.9. The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER 4The Respondent, J. E. Steigerwald Co., Inc., Pasca-goula, Mississippi, its officers, agents, successors, and as-signs, shall:14 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions and Order, and all objections theretoshall be deemed waived for all purposes.I. Cease and desist from:(a) Threatening employees with being fired for picket-ing; telling employees that people on strike (i.e., picket-ers) have been fired; telling employees that an offer ofreinstatement is being withdrawn because of pendingunfair labor practice charges; telling employees that be-cause of their protected union activities they might befired again; telling employees they are not permitted totalk about the Union on the job.(b) Discharging or unlawfully replacing employees; re-fusing to reinstate employees and withdrawing offers ofreinstatement from employees because of pending unfairlabor practice charges; using subcontractors to performwork in order to avoid having to recall picketers; failingto recall picketers to available positions; laying off em-ployees; reinstating employees to lesser positions thanthey occupied prior to a strike, because employeesengage in protected strike activity and support a union.(c) Refusing to bargain collectively with InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, as the exclusive representative of its employ-ees in the unit described above.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act:(a) Offer John Clark, Noble Mann, Joseph Cooper,Edward Graves, Alexis Joseph Tardy, George Lee, andKenneth Sellers immediate and full reinstatement to theirformer positions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges.(b) Make John Clark, Noble Mann, Joseph Cooper,Edward Graves, Alexis Joseph Tardy, George Lee, andKenneth Sellers whole for any loss of earnings or bene-fits they may have suffered by reason of the discrimina-tion against them by payment to them of a sum of moneyequal to the amount they normally would have earnedfrom the dates of said discrimination to the date of Re-spondent's offer of reinstatement, less net interim earn-ings, with backpay to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon to be computed in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977); see, generally, Isis Plumbing d Heat-ing Co., 138 NLRB 716 (1962).(c) Upon request, bargain collectively with Interna-tional Association of Machinists and Aerospace Workers,AFL-CIO, as the exclusive collective-bargaining repre-sentative of the employees in the appropriate unit de-scribed above concerning rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment, and, if an agreement is reached, embody it in asigned contract.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.497 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Post at its facility located in Pascagoula, Mississip-pi, copies of the attached notice marked "Appendix."'5Copies of said notice, on forms provided by the RegionalDirector for Region 15, after being duly signed by Re-spondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(f) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.1i In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI ATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activitiesexcept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees become unionmembers.WE WILL NOT threaten employees with beingfired for picketing; tell employees that people onstrike (i.e., picketers) have been fired; nor tell em-ployees that because of their protected union activi-ties they might be fired again.WE WILL NC'l tell employees that an offer of re-instatement is being withdrawn because of pendingunfair labor practice charges.WE WILL NOT tell employees they are not per-mitted to talk about the Union on the job.WE WILL NOT discharge or unlawfully replaceemployees, nor lay off employees, because theyengage in protected strike activity and support aunion.WE WILL NOT fail to recall picketers to availablepositions; refuse to reinstate employees or withdrawoffers of reinstatement from employees because ofpending unfair labor practice charges; use subcon-tractors to perform work in order to avoid havingto recall picketers; nor reinstate employees to lesserpositions than they occupied prior to a strike, be-cause employees engage in protected strike activityand support a union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of their rights under Section 7 of the Act.WE WILL offer immediate and full reinstatementto employees John Clark, Noble Mann, JosephCooper, Edward Graves, Alexis Joseph Tardy,George Lee, and Kenneth Sellers to their formerpositions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights or privileges previ-ously enjoyed, and make them whole for any loss ofearnings they may have suffered as a result of ourdiscrimination against them, with interest.WE WILL, upon request, bargain with Interna-tional Association of Machinists and AerospaceWorkers, AFL-CIO, as the exclusive representativeof all our employees in the appropriate bargainingunit described above with respect to rates of pay,wages, hours of employment, and and other termsand conditions of employment, and, if an agreementis reached, embody it in a signed contract.J. E. STEIGERWALD CO., INC.498